Montgomery App. No. 18061. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the following issue found at page 1 of the Order Certifying Record filed July 25, 2000:
“The rule of law upon which the conflict exists is whether in a prosecution of theft by deception of welfare benefits, is the value of property for R.C. 2913.02(B) purposes the total amount of the benefits received or only the amount of benefits as a result of the deception that would not have been received had truthful information been provided?”
F.E. Sweeney, J., dissents.
The conflict case is State v. Luna (1994), 94 Ohio App.3d 653, 641 N.E.2d 747.